                   IN THE UNITED STATES DISTRICT COURf'ILED IN CHAMBE                  s
                  FOR THE NORTHERN DISTRICT OF GEORGIA U.S.D.C. Atlanta
                            ATLANTA DIVISION


DANNY LOCKRIDGE and KILA                                                              rk
LOCKRIDGE,

     Plaintiffs
                                               CIVIL ACTION FILE NO.
v.                                             1:18-CV-4694-0DE-AJB
ROBERT JEROME KEYS, JR. and
BRANDON SIDNEY BOYD,

     Defendants

                                       ORDER

     This pro se civil case is before the Court on the Final Report

and Recommendation of United States Magistrate Judge Alan J. Baverman

filed October 16,    2018    [Doc.    3]   ("R&R").        No objections have been

filed.

     In the R&R, Judge Baverman recommends that this case be remanded

to the Magistrate Court of Henry County.            Remand is warranted because

this Court lacks jurisdiction over the case.

     The Court having read and considered the R&R and noting the

absence   of   any objections       thereto,   it     is    hereby ADOPTED as   the

opinion and order of the Court.            Accordingly, this case is REMANDED

to the Magistrate Court of Henry County, Georgia.



     SO ORDERED, this       :7     day of November, 2018.




                                 ORINDA D. EVANS
                                 UNITED STATES DISTRICT JUDGE
